NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with 
                                           Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois  60604

                                          Submitted May 14, 2008
                                           Decided May 16, 2008

                                                    Before

                                   FRANK H. EASTERBROOK, Chief Judge

                                       JOHN L. COFFEY, Circuit Judge

                                   DIANE P. WOOD, Circuit Judge

No. 07‐4070

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Western District of Wisconsin.

           v.                                            No. 07‐CR‐0062

JEFFREY T. BREDEN,                                       John C. Shabaz, 
      Defendant‐Appellant.                               Judge.




                                                 O R D E R

        Jeffrey Breden pleaded guilty in 1992 to possession of a firearm by a felon.  See 18
U.S.C. § 922(g)(1).  He was sentenced as an armed career criminal to 192 months’
imprisonment and five years’ supervised release.  See id. § 924(e).  After his release from
prison in October 2006, Breden was arrested on state charges in June and September 2007. 
His probation officer petitioned the district court to revoke his release, and Breden, who
was convicted of engaging in disorderly conduct and obstructing a peace officer, stipulated
at his revocation hearing that he violated the conditions of his supervised release by
No. 07‐4070                                                                                 Page 2

committing new crimes and using alcohol.  The court accordingly revoked his supervised
release and ordered Breden reimprisoned for 14 months, to be followed by three additional
years of supervised release.  Breden directed his appointed counsel to file a notice of appeal,
but counsel now seeks to withdraw because she cannot discern a nonfrivolous basis for the
appeal.  See Anders v. California, 386 U.S. 738 (1967).  Breden has accepted our invitation to
comment on counsel’s motion.  See CIR. R. 51(b).  Our review of the record is limited to the
potential issues identified in counsel’s supporting brief and in Breden’s response.  See United
States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel contemplates whether Breden could challenge the reasonableness of his
term of reimprisonment.  We would uphold that term unless we found it to be “plainly
unreasonable,” a standard that reflects the “narrowest judicial review of judgments we
know.”  United States v. Kizeart, 505 F.3d 672, 674 (7th Cir. 2007).  So long as the district court
considered the applicable policy statements in the sentencing guidelines, see U.S.S.G. ch. 7,
pt. B, and evaluated the factors set out in 18 U.S.C. § 3553(a), see United States v. Salinas, 365
F.3d 582, 588‐89 (7th Cir. 2004), the court’s choice of an appropriate period of
reimprisonment will be sustained.  In this case Breden’s Grade C violations, see U.S.S.G.
§ 7B1.1(a)(3), and his criminal history category of VI yielded an imprisonment range of 8 to
14 months under the applicable policy statements.  See U.S.S.G. § 7B1.4.  The court imposed
a term within that range after taking into account the factors in § 3553(a), and counsel
cannot identify any basis for concluding that a term of 14 months is plainly unreasonable. 
Thus, we agree that it would be frivolous to pursue this challenge.

        Breden, in his Rule 51(b) response, seeks to argue that the district court should not
have imposed a further term of supervised release to follow his reimprisonment.  This
potential argument would be frivolous.  Although the governing statute (the version of 18
U.S.C. § 3583 in effect in 1992) does not explicitly permit a further term of supervised
release, the Supreme Court has held that it leaves “open the possibility of supervised release
after reincarceration.”  Johnson v. United States, 529 U.S. 694, 713 (2000); see also United States
v. Russell, 340 F.3d 450, 453‐54 (7th Cir. 2003).  So long as the combined term of
reimprisonment and supervised release do not exceed the original term of supervised
release, the district court is free to impose new terms of supervised release.  See Johnson, 529
U.S. at 712‐13; Russell, 340 F.3d at 454.  Here, Breden’s new three‐year term of supervised
release, combined with his 14‐month term of reimprisonment, does not exceed his original
five‐year term of supervised release.

     For the above reasons, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.